Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION- Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
1.  Claims 1 and 6, drawn to a culture of a thraustochytrid microorganism deposited as ATCC Accession No. PTA-9695, classified in CPC subgroup C12N 1/25.
2.  Claims 1 and 5, drawn to a culture of a strain that is derived from a thraustochytrid microorganism deposited as ATCC Accession No. PTA-9695, classified in CPC subgroups C12N 1/25 and 15/09.
3.  Claim 2, drawn to a culture of an unnamed/unspecified microorganism that has the characteristics of the thraustochytrid microorganism deposited as ATCC Accession No. PTA-9695, classified in CPC subgroup C12N 1/25.
4.  Claim 3, drawn to a culture of an unnamed/unspecified thraustochytrid microorganism that has a triglyceride fraction that comprises “at least about 40” (how much is that?) % by weight of DHA (docosahexaenoic acid), “at least about 0.5” (how much is that?) to 6% by weight of DPA (docosapentaenoic acid) and less than “about 10” (how much is that?) % by weight of EPA (eicosapentaenoic acid), classified in CPC subgroup C12N 1/25.  
5.  Claim 4, drawn to a culture of thraustochytrid microorganism that is of the same species as the microorganism deposited as ATCC Accession No. PTA-9695, classified in CPC subgroup C12N 1/25.
6.  Claims 4 and 5, drawn to a culture of thraustochytrid microorganism that is derived from a thraustochytrid microorganism that is of the same species as the microorganism deposited as ATCC Accession No. PTA-9695, classified in CPC subgroups C12N 1/25 and 15/09.
7.  Claim 7, drawn to a culture of a thraustochytrid microorganism deposited as ATCC Accession No. PTA-9696, classified in CPC subgroup C12N 1/25.
8.  Claim 8, drawn to a culture of a thraustochytrid microorganism deposited as ATCC Accession No. PTA-9697, classified in CPC subgroup C12N 1/25.
9, drawn to a culture of a thraustochytrid microorganism deposited as ATCC Accession No. PTA-9698, classified in CPC subgroup C12N 1/25.
The inventions are independent or distinct, each from the other because:
Inventions 1 – 9 are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are each drawn to a different microorganism, a thraustochytrid or a microorganism that is somehow derived from a thraustochytrid in one more stages.  Each microorganism has a different structure and different biological, chemical, genetic and industrial properties.  Each microorganims can be deposited as a distinct and separate biological deposit in a cell or microorganism or patent depository.  Therefore, these inventions are patentably distinct.  
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923.  The examiner can normally be reached on M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   	Also, as part of the current policy for increased Internet security, please fill out the electronic form PTO/SB/439 authorizing communication via the Internet, the link to which is http://www.uspto.gov/sites/default/files/documents/sb0439.pdf.  This form is a very brief and simple request.  Once the signed form is submitted online, it will become part of the PTO's image database (PAIR for Applicants) and nothing else need be filed.  The advantage of completing this form at this time is that, should Examiner find the claims allowable with an examiner’s amendment, Examiner will be able to send you the examiner’s amendment by e-mail, which would greatly expedite prosecution.  
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2022-03-30